Case 5:20-cv-00107-SMH-JPM Document 7 Filed 09/18/20 Page 1 of 1 PageID #: 51




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

RAYMOND RAWLINS,                                   CIVIL ACTION NO. 5:20-CV-0107P
PETITIONER

VERSUS                                             CHIEF JUDGE HICKS

JERRY GOODWIN,                                     MAGISTRATE JUDGE PEREZ-
RESPONDENT                                         MONTES


                                     JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

written objections having been filed [Record Doc. 6], and concurring with the findings of

the Magistrate Judge under the applicable law;

       It is ordered that Petitioner’s petitions for writ of habeas corpus are denied.

       Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. The court, after considering the record in

this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

appealability because the applicant has not made a substantial showing of the denial of

a constitutional right.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this the 16th day of

September, 2020.




                                                    _______________________
                                                     S. MAURICE HICKS, JR.
                                                 UNITED STATES DISTRICT JUDGE
